2013 UT App 151
_________________________________________________________

               THE UTAH COURT OF APPEALS

           STATE OF UTAH, IN THE INTEREST OF N.M., A
             PERSON UNDER EIGHTEEN YEARS OF AGE.


                              A.G.,
                            Appellant,
                                v.
                          STATE OF UTAH,
                            Appellee.

                       Per Curiam Decision
                        No. 20130159‐CA
                        Filed June 20, 2013

          Third District Juvenile, Salt Lake Department
              The Honorable Kimberly K. Hornak
                           No. 1076696

          Colleen K. Coebergh, Attorney for Appellant
        John E. Swallow and John M. Peterson, Attorneys
                          for Appellee
                Martha Pierce, Guardian ad Litem

         Before JUDGES ORME, ROTH, AND CHRISTIANSEN.



PER CURIAM:

¶1      A.G. (Father) appeals the juvenile court’s February 8, 2013
order wherein the court determined that Father neglected N.M. We
affirm.

¶2     Father asserts that there was insufficient evidence to support
the juvenile court’s determination that he neglected N.M. In order
to overturn the juvenile court’s decision as to the sufficiency of the
                             In re N.M.


evidence, “[t]he result must be against the clear weight of the
evidence or leave the appellate court with a firm and definite
conviction that a mistake has been made.” In re B.R., 2007 UT 82,
¶ 12, 171 P.3d 435. The juvenile court is in the best position to
weigh conflicting testimony, to assess credibility, and from such
determinations, render findings of fact. See In re L.M., 2001 UT App
314, ¶¶ 10‐12, 37 P.3d 1188. We “review the juvenile court’s factual
findings based upon the clearly erroneous standard.” In re E.R.,
2001 UT App 66, ¶ 11, 21 P.3d 680. A finding of fact is clearly
erroneous only when, in light of the evidence supporting the
finding, it is against the clear weight of the evidence. See id.
Furthermore, we give the juvenile court a “‘wide latitude of
discretion as to the judgments arrived at’ based upon not only the
court’s opportunity to judge credibility firsthand, but also based on
the juvenile court judges’ ‘special training, experience and interest
in this field.’” Id. Finally, “[w]hen a foundation for the court’s
decision exists in the evidence, an appellate court may not engage
in a reweighing of the evidence.” In re B.R., 2007 UT 82, ¶ 12.

¶3      Utah Code section 78A‐6‐105(27) defines neglect, in part, as
the lack of proper parental care of a child by reason of the parent’s
faults or habits. See Utah Code Ann. § 78A‐6‐105(27)(a)(ii)
(LexisNexis 2012). A juvenile court may determine that a parent
has neglected his or her child if the parent has a history of violent
behavior. See id. § 78A‐6‐508(2)(f). The juvenile court determined
that Father engaged in domestic violence in N.M.’s presence. There
is sufficient evidence supporting the juvenile court’s determination
that Father neglected N.M. by engaging in domestic violence.

¶4     Father next asserts that the juvenile court violated his due
process rights by not permitting him to cross‐examine Mother
regarding her alleged mental illness or her propensity to harm
herself. “[T]o preserve an issue for appeal, the issue must be
presented in the trial court in such a way that the trial court has an
opportunity to rule on that issue.” In re A.K., 2012 UT App 232,
¶ 22, 285 P.3d 772. The issue must be raised in a timely fashion as
well as specifically raised before the trial court. See id. “[T]he




20130159‐CA                       2                2013 UT App 151
                              In re N.M.


preservation rule applies to every claim, including constitutional
questions. . . .” Id. “Where there is no clear or specific objection and
the specific ground for objection is not clear from the context, the
theory cannot be raised on appeal.” State v. Low, 2008 UT 58,¶ 17,
192 P.3d 867.

¶5      Father sought to cross‐examine Mother regarding prior
instances where she had attempted to harm herself. The juvenile
court determined that Father could cross‐examine Mother
regarding the domestic violence incident at issue, but not about her
prior mental health issues or her history of harming herself.
However, Father failed to raise this specific due process argument
in the juvenile court. By doing so, he forfeited the claim that he was
deprived due process “by failing to raise the issue before the
juvenile court in such a way that the court had an opportunity to
recognize and rule on it.” In re A.K., 2012 UT App 232, ¶ 23.

¶6     Affirmed.




20130159‐CA                        3                2013 UT App 151